Citation Nr: 0525314	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for anxiety.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for bronchitis.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for a low back strain.  

5.  Entitlement to service connection for a low back 
disability.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for residuals of nerve agent 
medications.  

7.  Entitlement to a disability rating in excess of 20 
percent for bursitis of the left patella.  

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from June 1980 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for anxiety 
and depression, and found no new and material evidence had 
been submitted to reopen her service connection claim for 
bronchitis, a low back disability, and residuals of nerve 
agent medication.  Finally, the RO also denied her a 
disability rating in excess of 20 percent for bursitis of the 
left patella.  She subsequently initiated and perfected an 
appeal of these determinations to the Board.  

This claim also arises from a December 2003 rating decision 
which denied the veteran entitlement to service connection 
for depression.  She subsequently initiated and perfected an 
appeal of this decision to the Board.  

The veteran initially requested a hearing before a member of 
the Board, seated at the RO.  Such a hearing was scheduled 
for July 2005; however, the veteran failed to report for her 
scheduled hearing, and has offered no explanation for her 
absence.  Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  

FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has not been presented establishing 
that the veteran's depression began during military service.  

3.  Competent evidence has not been presented establishing 
that the veteran's anxiety began during military service.  

4.  In a December 1991 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability, bronchitis, and residuals of nerve agent 
medication, and the veteran did not appeal this 
determination.  

5.  Evidence submitted since the RO's December 1991 denial of 
service connection for bronchitis is cumulative or redundant 
of previously considered evidence, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

6.  The evidence submitted since the December 1991 RO denial 
of the veteran's claim for service connection for a low back 
disability is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  

7.  The veteran has a current diagnosis of facet hypertrophy 
of the lumbosacral spine which began during military service.  

8.  Evidence submitted since the RO's December 1991 denial of 
service connection for residuals of nerve agent medication is 
cumulative or redundant of previously considered evidence, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

9.  The veteran's bursitis of the left patella is 
characterized by pain of the left knee joint and occasional 
subluxation, resulting in moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
depression have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The criteria for the award of service connection for 
anxiety have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

3.  The December 1991 RO decision denying service connection 
for a low back disability, bronchitis, and residuals of nerve 
agent medication is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  

4.  Evidence submitted since the RO's December 1991 decision 
is not new and material with respect to the claim for service 
connection for bronchitis, and the claim for that benefit is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (1999).  

5.  Evidence submitted since the RO's December 1991 decision 
is new and material with respect to the claim for service 
connection for a low back disability, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (1999).  

6.  The criteria for the award of service connection for 
facet hypertrophy of the lumbosacral spine, and no other 
disorder of the spine, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

7.  Evidence submitted since the RO's December 1991 decision 
is not new and material with respect to the claim for service 
connection for residuals of nerve agent medication, and the 
claim for that benefit is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (1999).  

8.  The criteria for the award of a disability rating in 
excess of 20 percent for bursitis of the left patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260-61 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection - Anxiety and depression

The veteran seeks entitlement to service connection for 
anxiety and depression.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes in reviewing the evidence of record that the 
veteran has various current diagnoses of a psychiatric 
disability, including anxiety and depression.  In the face of 
this uncontroverted medical evidence, the remaining question 
is whether these disabilities were incurred during military 
service.  For the reasons to be discussed below, service 
connection for depression and anxiety must be denied.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability, to 
include either anxiety or depression, during military 
service.  Likewise, her post-service medical treatment 
records do not indicate she began seeking treatment for any 
psychiatric symptoms until 1999, approximately 8 years after 
service separation.  While she has received psychiatric 
treatment since 1999, no medical expert has suggested either 
anxiety or depression began during military service.  In the 
absence of any competent evidence that either disability 
began during military service, service connection for 
depression and anxiety must be denied.  Both service medical 
records and post-service medical records provide evidence 
against this claim. 

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The veteran has offered her own contentions that her 
depression and anxiety began during military service.  
However, she is shown to be a layperson, not qualified to 
offer medical opinion evidence to the Board.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's personal opinion that the disabilities at 
issue began in service or are otherwise related to service is 
not a sufficient basis for awarding service connection.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for anxiety and depression, 
as neither disability has been shown to have begun during 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. New and material evidence - Bronchitis

The veteran seeks to reopen her service connection claim for 
bronchitis.  This claim was last denied by the RO in a 
December 1991 decision.  The veteran was so informed in 
February 1992 and did not initiate a timely appeal of this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the veteran was originally denied in December 
1991, the RO found no evidence of a current diagnosis of 
bronchitis.  Since that time, the veteran has submitted VA 
medical treatment records in support of her application to 
reopen her claim.  This evidence is new, in that it was not 
of record at the time of the 1991 denial, but it is not 
material, as it does not bear directly and substantially on 
the specific matter under consideration.  The veteran's 
current VA medical treatment records do not reflect a current 
diagnosis of bronchitis as a chronic disability, and 
therefore are not material to her claim.  In fact, the 
veteran's post-service VA medical treatment records tend to 
show a chronic respiratory disability is not present at this 
time.  For example, January 2004 and January 2005 clinical 
notations both describe her respiratory system as clear to 
auscultation and percussion, without wheezes or crackles.  
Thus, the veteran's post-service VA medical treatment records 
do not bear directly and substantially upon the specific 
matter under consideration and by themselves or in connection 
with evidence previously assembled are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  

The veteran has also submitted copies of her service medical 
records, which note treatment on several occasions during 
service for bronchitis.  However, her service medical records 
were of record at the time of the 1991 denial, and therefore 
copies of such records are not new.  38 C.F.R. § 3.156 
explicitly defines new and material evidence as evidence not 
previously submitted.  Therefore, copies of service medical 
records already considered by the RO may not be accepted by 
the Board to reopen the veteran's claim.  

The veteran has also offered her own contentions that she has 
a current diagnosis of chronic bronchitis which began during 
military service.  However, as a layperson, her statements 
regarding medical causation, etiology, and diagnosis do not 
constitute new and material which is binding on the Board.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The Board also 
observes that the veteran's current contentions are 
essentially similar to those considered and rejected by VA in 
the 1991 denial and are thus not new, but are cumulative and 
redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen her claim for service connection for 
bronchitis.  In the absence of the submission of new and 
material evidence, her application to reopen this claim must 
be denied.  

III. New and material evidence - Low back

The veteran seeks to reopen her service connection claim for 
a low back disability.  This claim was last denied by the RO 
in a December 1991 decision.  The veteran was so informed in 
February 1992 and did not initiate a timely appeal of this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002).  

The criteria for the reopening of previously and finally 
denied claims has already been noted above.  For the reasons 
to be discussed below, the Board finds new and material 
evidence has been submitted in support of the veteran's 
application to reopen her service connection claim for a low 
back disability.  

When the veteran's claim for service connection for a low 
back disability was most recently denied in December 1991, 
the RO found that the veteran did not have a confirmed 
diagnosis of a low back disorder.  For the reasons to be 
discussed below, the veteran has submitted new and material 
evidence regarding this claim, and her claim must be 
reopened.  

In developing the veteran's application to reopen his claim, 
VA has obtained VA medical treatment records from the 
Nashville VA medical center.  These records note the 
veteran's current complaints of chronic low back pain.  A 
March 2000 MRI confirmed bilateral articular facet 
hypertrophy of the lumbosacral spine.  An October 2000 
clinical notation also confirmed a diagnosis of facet 
hypertrophy of the lumbosacral spine.  The Board notes first 
that these medical reports are new, in that they were not of 
record at the time of the most recent 1991 RO denial.  
Additionally, they are not cumulative and redundant of 
evidence already of record, as they suggest the veteran has a 
current diagnosis of a low back disorder.  No such evidence 
was of record at the time of the 1991 denial.  Next, because 
these records establish a current diagnosis of a low back 
disability, they are material, as they bear directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, when considered with the 
remainder of the record, raises a reasonable possibility of 
substantiating the claim at issue.  

Based on the above, the Board finds the 2000 and subsequent 
VA medical treatment records to be both new and material 
evidence.  The veteran having submitted new and material 
evidence, her service connection claim for a low back 
disorder must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).  

IV. Service connection - Low back disability

The veteran's service connection for a low back disability 
having been reopened, it must now be considered on the 
merits.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Review of the veteran's service medical records confirms she 
was seen for complaints of low back pain in July, August, and 
October 1991.  Treatment records indicate she was recommended 
for an orthopedic consultation, but a backlog of several 
weeks existed at that time, and it does not appear she was 
evaluated prior to her November 1991 service separation.  
Additionally, no service separation medical examination is of 
record.  However, she was given medication and placed on a 
profile during her remaining time in military service.  

Immediately subsequent to service separation, she filed a 
claim for service connection for a low back strain, but was 
denied by the RO without the benefit of a VA medical 
examination.  More recently, she has received treatment and 
medication for chronic low back pain.  A March 2000 VA MRI 
revealed facet hypertrophy of the lumbosacral spine.  The 
veteran has also stated that her low back pain has been both 
chronic and persistent since service.  While she is a 
layperson, not qualified to offer medical opinion evidence, 
she is certainly competent to testify regarding easily-
observable symptomatology.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board notes that while the veteran sought treatment for 
low back pain on several occasions just prior to her service 
separation, she was not afforded an orthopedic consultation, 
a service separation examination, or a post-service VA 
medical examination of her low back.  Nevertheless, because 
the evidence indicates she was treated for low back pain in 
service, had persistent low back pain thereafter, and now has 
current diagnosis of facet hypertrophy of the lumbosacral 
spine, verified by MRI, service connection for this 
disability is warranted.  The nature and extent of this 
disorder is not at issue before the Board at this time.

V. New and material evidence - Residuals of nerve agent 
medication

The veteran seeks to reopen her service connection claim for 
residuals of nerve agent medication.  This claim was last 
denied by the RO in a December 1991 decision.  The veteran 
was so informed in February 1992 and did not initiate a 
timely appeal of this decision; therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002).  

The criteria for the reopening of previously and finally 
denied claims have already been noted above.  For the reasons 
to be discussed below, the Board finds no new and material 
evidence has been submitted in support of the veteran's 
application to reopen her service connection claim for 
residuals of nerve agent medication.  

At the time the veteran was originally denied in December 
1991, the RO found no evidence of any current residuals of 
her use of nerve agent medication during service.  Since that 
time, the veteran has submitted VA medical treatment records 
in support of her application to reopen her claim.  This 
evidence is new, in that it was not of record at the time of 
the 1991 denial, but it is not material, as it does not bear 
directly and substantially on the specific matter under 
consideration.  The veteran's current VA medical treatment 
records do not reflect a current diagnosis of any disability 
attributed by a medical expert to her use of nerve agent 
medication in service, and therefore are not material to her 
claim.  Thus, the veteran's post-service VA medical treatment 
records do not bear directly and substantially upon the 
specific matter under consideration and by themselves or in 
connection with evidence previously assembled are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

The veteran has also offered her own contentions that various 
disabilities, including heart palpations, headaches, and 
other symptoms are due to the medications she took during 
military service.  However, as a layperson, her statements 
regarding medical causation, etiology, and diagnosis do not 
constitute new and material which is binding on the Board.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The Board also 
observes that the veteran's current contentions are 
essentially similar to those considered and rejected by VA in 
the 1991 denial and are thus not new, but are cumulative and 
redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen her claim for service connection for 
residuals of nerve agent medication.  In the absence of the 
submission of new and material evidence, her application to 
reopen this claim must be denied.  

VI. Increased rating - Bursitis of the left patella

The veteran seeks a disability rating in excess of 20 percent 
for bursitis of the left patella.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left knee bursitis is currently rated as 20 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee.  Under this Code, a 10 percent rating 
is warranted for slight impairment due to recurrent 
subluxation and/or lateral instability, a 20 percent rating 
is granted for moderate impairment, and a 30 percent rating 
is assigned when such impairment is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  For the reasons to be 
discussed below, a disability rating in excess of 20 percent 
is not warranted.  

The veteran underwent VA examination of her left knee in June 
2000.  She reported pain of the knee, especially with use, 
and occasion "giving out" of the joint.  

On objective physical examination, her left knee joint 
displayed no evidence of warmth, erythema, or effusion of the 
knee.  Range of motion testing revealed extension to 15º and 
flexion to 120º, with marked resistance to examination 
displayed by the veteran.  The patella was mobile on 
examination, but no dislocation was present.  X-rays of the 
left knee revealed normal joint spaces and soft tissue, with 
no evidence of fracture or misalignment.  The final diagnosis 
was of a history of patellar dislocation with ongoing 
symptoms of intermittent left knee instability.  

Another VA orthopedic examination was afforded the veteran in 
March 2002.  She continued to report ongoing left knee pain, 
especially with use.  She used medication for her pain, and 
occasionally a knee brace.  However, she denied using a 
crutch or cane.  On physical examination, her left knee was 
stable to varus, valgus, anterior, and posterior stress.  
Range of motion testing revealed extension to 0º and flexion 
to 90º.  Pain was evident behind her patella during quadricep 
activation and patella compression testing.  X-rays of the 
left knee revealed minimal joint space narrowing with no 
evidence of acute bony abnormality or fracture.  Bilateral 
patellofemoral syndrome and bilateral symptomatic patellar 
subluxation were diagnosed.  

The veteran has also sought occasional VA outpatient 
treatment for her left knee.  She has consistently reported 
pain of the left knee joint, with occasional instability.  

Based on its review of the entire medical record, the Board 
finds a disability rating in excess of 30 percent is not 
warranted for the veteran's bursitis of the left patella.  
Both the June 2000 and March 2002 examination reports were 
negative for instability of the left knee joint or evidence 
of dislocation.  According to the March 2002 examination 
report, her left knee was stable to varus, valgus, anterior, 
and posterior stress.  Additionally, while she occasionally 
used a knee brace, she did not require a cane, crutch, or 
other aid for mobility.  The Board must find that this 
medical record is entitled to great probative weight and 
provide negative evidence against this claim. 

Overall, the preponderance of the evidence is against a 
finding of severe impairment of the veteran's left knee, for 
which a 30 percent rating would be warranted under Diagnostic 
Code 5257.  

The Board notes that other criteria exist for the evaluation 
of knee joint disabilities.  Limitation of motion of the knee 
is evaluated under Diagnostic Codes 5260-61.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30º, and a 30 percent rating is assigned 
for flexion limited to 15º.  Diagnostic Code 5261 states that 
a 10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating is assigned for extension limited to 
15º, a 30 percent rating for limitation to 20º, and a 40 
percent rating for limitation to 30º.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
VA General Counsel has also held that under certain 
circumstances when evaluating knee disabilities, separate 
compensable ratings may be assigned for instability and 
limitation of motion without violating 38 C.F.R. § 4.14, the 
regulation against pyramiding.  See VAOPGCPREC 23-97 (July 1, 
1997).  However, a separate compensable rating for limitation 
of motion is not warranted in the present case.  While the 
veteran had extension limited to a compensable degree on 
examination in June 2000, the examiner noted that the veteran 
resisted full range of motion testing.  On a subsequent March 
2002 VA examination, she exhibited extension to 0º, 
indicating a compensable rating for limitation of extension 
is not warranted.  Likewise, she has exhibited flexion to at 
least 90º, which is noncompensable under the criteria for 
limitation of flexion.  The examiner also did not otherwise 
indicate any additional impairment resulting from excess 
fatigability, pain, weakness, or incoordination of the knee.  
Overall, an increased rating beyond 20 percent based on such 
factors is not warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is unemployed for reasons unrelated to her left knee.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that her 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
bursitis of the left patella.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 and 
October 2004 Statements of the Case, the various Supplemental 
Statements of the Case, and May 2001, January 2004, and 
January 2005 RO letters to the veteran notifying her of the 
VCAA, she has been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  

The veteran has reported that she receives medical care at 
the VA medical centers in Nashville, TN, and Denver, CO, and 
these records were obtained.  The veteran also reported 
treatment in 1991-92 at the VA medical center in Denver, CO, 
but that facility had no record of any medical treatment 
received by the veteran during that time period.  She was 
informed of this finding within the July 2003 Supplemental 
Statement of the Case.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, she has been afforded 
recent VA medical examinations in conjunction with her 
claims; for these reasons, her appeals are ready to be 
considered on the merits.  

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in March 
2005, in light of the additional development performed 
subsequent to May 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for anxiety is denied.  

No new and material evidence having been received, the 
veteran's application to reopen her service connection claim 
for bronchitis is denied.  

The veteran having submitted new and material evidence, her 
claim for service connection for a low back disability is 
reopened.  

Entitlement to service connection for facet hypertrophy of 
the lumbosacral spine is granted.  

No new and material evidence having been received, the 
veteran's application to reopen her service connection claim 
for residuals of nerve agent medication is denied.  

Entitlement to a disability rating in excess of 20 percent 
for the veteran's bursitis of the left patella is denied.  


                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


